Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed February 11, 2022.
Claims 1-17 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 needs a transition word (such as ‘and’ or ‘or’) between the claimed “add transaction records” and “remove transaction records”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “creating a fourth list”; however there is no prior mention of a third list. It is unclear to the examiner why a fourth list would be created when a third list has not been created or mentioned. The ordinal numbering of the lists should be consistent in order for the claims to make sense.
Claims 3 and 15 recites the limitation "the third list"; however, there is no prior mention of any third list. There is insufficient antecedent basis for this limitation in the claim.
Corrections are required.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,281,697. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other and the claims of the instant application are fully encompassed within claims 1-17 of U.S. Patent No. 11,281,697.

Please see graph below for mapping:

17/670,302						11,281,697
1. A computer-implemented method for managing a data warehouse of an electronic payment transaction processing network, comprising: 

storing in a storage device of the data warehouse, by one or more processors, an offer record for a merchant that has multiple stores, and at least some of the stores have multiple transactional terminals that process transaction records, the offer record stored to identify a hierarchical relationship of merchant entities including: 

i) a merchant identifier to identify the merchant, the merchant identifier comprising a parent node, 

ii) a store identifier to identify the multiple stores associated with the merchant, the store identifier comprising child nodes, 

iii) a merchandise identifier at the store of the merchant to identify merchandise, and 

iv) an offer rule that defines an offer program as a discount for certain merchandise in some of the stores of the merchant, wherein a first set of the stores is active in the offer program related to the certain merchandise, and a second set of the stores is inactive in the offer program; 

receiving, by the one or more processors, a plurality of new transaction records for the merchant from the electronic payment transaction processing network, where the new transaction records are mapped to a respective merchant identifier and a respective store identifier; 

determining, by the one or more processors, when to allow changes in the hierarchical relationships without issuing a merchant-level freeze of transaction processing even though the offer program is only active within specific regions for the merchant by: 

tracking the stores that are active in the offer program by creating a lookup table comprising a first list of the first set of stores active in the offer program in a first time moment, and a second list of the second set of stores inactive in the offer program in a second time moment; 

determining that the first set of stores in the first list at the first time moment, but not in the second list at the second time moment are those stores inactive in the offer program; and 

performing an update operation on the new transaction records for the stores determined to be inactive in the offer program, such that information associated with the hierarchical relationships of the merchant entities is also updated.2. The method of claim 1 further comprising: creating a fourth list indicating the stores that are not to be updated for being active in the offer program.3. The method of claim 2, further comprising: publishing the new transaction records for the stores in the third list for usage by other applications.4. The method of claim 1, further comprising: receiving an input including a third set of stores from an input source; obtaining, by the one or more processors, a set of transaction records through the electronic payment transaction processing network from the third set of stores; and performing, by the one or more processors, the update operation for the third set of transaction records.5. The method of claim 4, receiving, by the one or more processors, a user feed list of the merchant entities on which the user indicates to perform the update operation even though an active offer exists, wherein the third set of stores includes a store that is active in the offer program.6. The method of claim 1, wherein a plurality of new transaction records includes a terminal identification, or a card acceptor identification.7. The method of claim 1, wherein the first set of stores are located in a first region, and the second set of stores are located in a second region different from the first region.8. The method of claim 7, wherein the first region is within a first city or country, and the second region is within a second city or country.9. The method of claim 1, wherein a plurality of new transaction records includes a transaction record for a debit card transaction, a prepaid credit transaction, a credit transaction, a fund transfer transaction, a mobile payment transaction, an online transaction, or a commercial payment transaction.10. The method of claim 1, wherein the second set of operations includes add transaction records to the data warehouse, remove transaction records from the data warehouse.11. The method of claim 1, wherein the first set of operations include read or write operation on the data warehouse, and does not include an update operation on the data warehouse.12. The method of claim 1, wherein the second set of stores that are inactive in the offer program includes one or more stores that are active in the offer program at a first time instance, but not active in the offer program at a second time instance.
1. A computer-implemented method for managing a data warehouse of an electronic payment transaction processing network, comprising: 
storing in a storage device of the data warehouse, by one or more processors, an offer record for a merchant that has multiple stores, and at least some of the stores have multiple transactional terminals that process transaction records, the offer record stored to identify a hierarchical relationship of merchant entities including: 
i) a merchant identifier to identify the merchant, the merchant identifier comprising a parent node, 
ii) a store identifier to identify the multiple stores associated with the merchant, the store identifier comprising child nodes, 
iii) a merchandise identifier at the store of the merchant to identify merchandise, and 
iv) an offer rule that defines an offer program as a discount for certain merchandise in some of the stores of the merchant, wherein a first set of the stores is active in the offer program related to the certain merchandise, and a second set of the stores is inactive in the offer program; 
receiving, by the one or more processors, a plurality of new transaction records for the merchant from the electronic payment transaction processing network, where the new transaction records are mapped to a respective merchant identifier and a respective store identifier; 
determining, by the one or more processors, when to allow changes in the hierarchical relationships without issuing a merchant-level freeze of transaction processing even though the offer program is only active within specific regions for the merchant by: 
tracking the stores that are active in the offer program by creating a lookup table comprising a first list of the first set of stores active in the offer program in a first time moment, and a second list of the second set of stores inactive in the offer program in a second time moment; 
determining that the first set of stores in the first list at the first time moment, but not in the second list at the second time moment are those stores inactive in the offer program; 
creating a third list to indicate that the stores determined to be inactive in the offer program can be updated with new transaction records; and 
performing an update operation on the new transaction records for the stores in the third list, and on any additional transaction records that went unprocessed while the stores on the third list were active in the offer program, such that information associated with the hierarchical relationships of the merchant entities is updated.
2. The method of claim 1 further comprising: creating a fourth list indicating the stores that are not to be updated for being active in the offer program.
3. The method of claim 2, further comprising: publishing the new transaction records for the stores in the third list for usage by other applications.
4. The method of claim 1, further comprising: receiving an input including a third set of stores from an input source; obtaining, by the one or more processor, a set of transaction records through the electronic payment transaction processing network from the third set of stores; and performing, by the one or more processors, the update operation for the third set of transaction records.
5. The method of claim 4, receiving, by the one or more processors, a user feed list of the merchant entities on which the user indicates to perform the update operation even though an active offer exists, wherein the third set of stores includes a store that is active in the offer program.
6. The method of claim 1, wherein a plurality of new transaction records includes a terminal identification, or a card acceptor identification.
7. The method of claim 1, wherein the first set of stores are located in a first region, and the second set of stores are located in a second region different from the first region.
8. The method of claim 7, wherein the first region is within a first city or country, and the second region is within a second city or country.
9. The method of claim 1, wherein a plurality of new transaction records includes a transaction record for a debit card transaction, a prepaid credit transaction, a credit transaction, a fund transfer transaction, a mobile payment transaction, an online transaction, or a commercial payment transaction.
10. The method of claim 1, wherein the second set of operations includes add transaction records to the data warehouse, remove transaction records from the data warehouse.
11. The method of claim 1, wherein the first set of operations include read or write operation on the data warehouse, and does not include an update operation on the data warehouse.
12. The method of claim 1, wherein the second set of stores that are inactive in the offer program includes one or more stores that are active in the offer program at a first time instance, but not active in the offer program at a second time instance.



Independent Claim 1 is a method claim whose limitations are fully encompassed within the method of Independent claim 1 of U.S. Patent No. 11,281,697. Dependent claim 2 is fully encompassed within dependent claim 2 of U.S. Patent No. 11,281,697. Dependent claim 3 is fully encompassed within dependent claim 3 of U.S. Patent No. 11,281,697. Dependent claim 4 is fully encompassed within dependent claim 4 of U.S. Patent No. 11,281,697. Dependent claim 5 is fully encompassed within dependent claim 5 of U.S. Patent No. 11,281,697. Dependent claim 6 is fully encompassed within dependent claim 6 of U.S. Patent No. 11,281,697. Dependent claim 7 is fully encompassed within dependent claim 7 of U.S. Patent No. 11,281,697. Dependent claim 8 is fully encompassed within dependent claim 8 of U.S. Patent No. 11,281,697. Dependent claim 9 is fully encompassed within dependent claim 9 of U.S. Patent No. 11,281,697. Dependent claim 10 is fully encompassed within dependent claim 10 of U.S. Patent No. 11,281,697. Dependent claim 11 is fully encompassed within dependent claim 11 of U.S. Patent No. 11,281,697. Dependent claim 12 is fully encompassed within dependent claim 12 of U.S. Patent No. 11,281,697. 
Claims 13-17 of the instant application are fully encompassed and mirror claims 13-17 of U.S. Patent No. 11,227,019.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 25, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161